Citation Nr: 1529137	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-32 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable initial disability rating for diplopia.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970, including service in the Republic of Vietnam.  For his meritorious service, the Veteran was awarded (among many other decorations) the Purple Heart, the Bronze Star, and the Combat Infantryman Badge.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of April 2011 and June 2011 of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  The April 2011 rating decision denied entitlement to service connection for PTSD; the June 2011 rating decision granted service connection for diplopia and assigned a noncompensable rating.  

The Veteran and his wife appeared at a hearing before the undersigned in January 2015.  A transcript of the hearing is in the Veteran's file. 

Following the June 2011 grant of service connection for diplopia, the Veteran initially asked that his case be reconsidered in July 2011.  The RO, however, issued a statement of the case.  The Veteran thereafter filed a timely substantive appeal.  Though the RO now contends that the statement of the case was issued in error, as it, the Board, and the Veteran have relied on their actions, the Board concludes that any error in the procedure has been waived by VA, and this issue is properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 47-48 (2009).

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has never contended that his service-connected diplopia results in an inability to secure or follow a gainful occupation. Further, at his January 2015 hearing, the Veteran stated that he is currently retired, and that his retirement was not due to his service-connected diplopia.  The issue of entitlement to a TDIU has not been raised and will not be further considered.

The issue of entitlement to service connection for headaches, claimed as secondary to service-connected diplopia, was raised at the January 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran currently suffers from PTSD that is related to his in-service stressors.

2.  The Veteran suffers from diplopia at central 20 degrees, but has no other service-connected eye disabilities, decreased visual acuity, or visual field defect.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).  

2.  The criteria for a 30 percent rating for diplopia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.75, 4.76, 4.78, 4.79, Diagnostic Codes 6065, 6090 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

With regard to the Veteran's claim for service connection for PTSD, as this claim is being granted, no discussion of the duties to notify and to assist is warranted.  

As to his claim for an increased initial rating for diplopia, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service private treatment records have also been obtained.  At his January 2015 hearing, the Veteran stated that though he receives treatment from VA clinics, he has never received VA treatment for his eyes.  Though his VA treatment records have not been obtained, as they are not relevant to his claim, there is no need to remand the case to obtain them.  The Veteran has not indicated, and the record does not reflect, that he was in receipt of disability benefits from the Social Security Administration.  

The Veteran was provided a VA medical examination in June 2011 and July 2012.  These examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Further, the examination results form the basis for the increased rating granted in this decision.  

For the foregoing reasons, VA's duty to assist has been met.

II.  Service Connection for PTSD

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Generally, to establish service connection, there must be sufficient evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

A separate regulation governs service connection claims for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In cases where a claimant engaged in combat, the claimant's lay statements alone are generally sufficient to establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

A review of the Veteran's DD-214 reflects that he served in the Republic of Vietnam.  He was awarded, among other decorations, the Purple Heart, the Bronze Star, and the Combat Infantryman Badge.  The CIB is prima facie evidence that the Veteran engaged in combat; his claimed stressors that are consistent with the circumstances of his service are therefore conceded.  38 C.F.R. § 3.304(f)(2).

Heretofore, the Veteran's claim has been denied because VA examinations of March 2011 and July 2012 found that the Veteran did not meet the criteria for a PTSD diagnosis.  

At his January 2015 hearing, however, the Veteran explained that he has difficulty talking about both his combat service and his current symptomatology, and he contended that this reluctance led to his not being diagnosed as suffering from PTSD.  

In support of his claim, the Veteran submitted a March 2015 letter from T.C., a licensed social worker at Pathways Behavioral Health Services.  Ms. T.C. wrote that the Veteran is diagnosed as suffering from PTSD and generalized anxiety disorder.  She stated that, because of his combat experiences, the Veteran suffers from symptoms of withdrawal and isolation (among other symptoms), and that this results in clinically moderate distress in his social and personal functioning.  

Given the March 2015 record, the Veteran has now been diagnosed as suffering from PTSD that is related to his active service combat experience.  Despite the findings of the earlier VA examinations, the evidence is now at least in equipoise.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met, and service connection is warranted.  

III.  Increased Rating for Diplopia

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Under the regulations effective since December 10, 2008, diplopia is rated under Diagnostic Code 6090.  The percentage ratings are based on the degree of diplopia and the equivalent visual acuity.  The ratings are applicable to only one eye; a rating cannot be assigned for both diplopia and decreased visual acuity or field of vision in the same eye.  When diplopia is present, and there is also ratable impairment of visual acuity or field of vision of both eyes, the ratings for diplopia are to be applied to the poorer eye while the better eye is rated according to the best-corrected visual acuity or visual field.  38 C.F.R. §§ 4.78, 4.79.

In accordance with 38 CFR 4.31, diplopia that is occasional or that is correctable with spectacles is rated 0 percent.  38 C.F.R. § 4.79, Diagnostic Code 6090, Note.

When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the rating for diplopia is based on the quadrant and degree range that provide the highest rating.  38 C.F.R. § 4.78 (a)(2).  When diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity is taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.78 (a)(3).
If the diplopia is from 31 to 40 degrees, it is rated (a) equivalent to 20/40 visual acuity if it is up; (b) equivalent to 20/70 visual acuity if it is lateral; and (c) equivalent to 20/200 visual acuity if it is down. If the diplopia is from 21 to 30 degrees, it is rated (a) equivalent to 20/70 visual acuity if it is up; (b) equivalent to 20/100 visual acuity if it is lateral; and (c) equivalent to 15/200 visual acuity if it is down. If the diplopia was central at 20 degrees, it is rated equivalent to visual acuity of 5/200.  38 C.F.R. § 4.79 , Diagnostic Code 6090.

The Veteran has undergone two VA examinations.  At the first in June 2011, the examiner reported that the Veteran suffers from occasional diplopia that is not correctable by spectacles.  The examiner reported that his diplopia occurs when looking up, but only occurs in primary gaze when he is tired.  The visual field chart showed that the Veteran had diplopia at central 20 degrees.  

The Veteran was not diagnosed as suffering from any further eye disability.  His corrected distance and near visual acuity was recorded as 20/20 in both eyes. 

At his July 2012 VA examination, the Veteran stated that he has constant, longstanding double vision in all up gazes and central down gaze, but that he sees singly in primary gaze a majority of the time.  

Upon examination, the Veteran was found to have diplopia at central 20 degrees, at 21 to 30 degrees in up gaze, and at 31 to 40 degrees in down gaze.  The Veteran's diplopia was described as occasional and not correctable with spectacles.  

The Veteran's corrected distance and near visual acuity was recorded as 20/40 or better in both eyes.  His pupils were round and reactive to light.  There was no evidence of anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  His internal eye examination was normal bilaterally, and he had no visual field defect.  

At his January 2015 hearing, the Veteran reiterated his observation that he suffers from double vision when looking up or looking down.  He stated that it occurs every time he looks up or down, and that it is not correctable with glasses.  The Veteran stated that his diplopia affects his driving and that it leads to headaches.  

At his hearing and in letters to the RO, the Veteran has consistently argued that his diplopia has been rated as noncompensably disabling because it is correctable with glasses.  The Veteran contends that this is an error, as reflected by the findings of both of his examinations.  

A close reading of the regulation and the decisional documents shows that diplopia that is correctable with spectacles or that is only occasional is assigned a noncompensable rating.  It is the second factor (that his diplopia is occasional) that the RO has relied upon to rate his diplopia as noncompensable, not the first factor (that his diplopia is correctable with glasses).

That said, despite the fact that both examiners have described the Veteran's diplopia as occasional, the Board disagrees.  The Veteran has consistently stated that he suffers from diplopia any time he looks up or down.  The examiners have not disagreed with this contention, and indeed their findings seem to corroborate the Veteran's statement.  Granted, the Veteran does not often experience diplopia when looking straight ahead.  However, if every time he looks up or down he suffers from this disability, then the Board cannot find that it is merely occasional.  

Having established that the Veteran's diplopia is more than occasional, the Board must now determine what rating is appropriate.  Again, both VA examinations have found that the Veteran suffers from diplopia at central 20 degrees.  This corresponds to an equivalent visual acuity of 5/200.  

This acuity, however, is only applicable to one eye.  Because the Veteran does not suffer from any other chronic, ratable eye disability, when determining the correct disability rating, his other eye must be considered to have a visual acuity of 20/40.  38 C.F.R. § 4.78(b)(1).  Turning to the table of Impairment of Central Visual Acuity ratings, vision in one eye of 5/200 combined with vision in the better eye of 20/40 results in a 30 percent disability rating.  38 C.F.R. § 4.79, Diagnostic Code 6065.  

Because there is no evidence that the Veteran suffers from any other eye disability beyond diplopia, there is no need to consider whether to rate the Veteran under a separate or different Diagnostic Code.  

As to extraschedular consideration, the evidence shows that the Veteran's service-connected diplopia results in double vision when looking up or down.  The Veteran also contends that he has difficulty driving long distances, and that he suffers from headaches.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and these symptoms.  Though difficulty driving is not one of the listed symptoms, it is a natural and expected consequence of a service-connected eye disability and not an exceptional or unusual symptom.  38 C.F.R. § 3.321(b)(1).  To the extent that the Veteran contends that he suffers from headaches attributable to his diplopia, the Board has referred a claim for service connection for this disability to the RO.  Otherwise, the Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the Veteran's diplopia is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

In sum, the Board finds that the Veteran's diplopia is more than occasional, and it results in diplopia at central 20 degrees.  A 30 percent disability rating is warranted.  


ORDER

Service connection for PTSD is granted.

An initial 30 percent rating for diplopia is granted.  



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


